JUDGE WILLIAMS
delivered the opinion of the court:
Whatever may have been the proper construction of section 29, Civil Code, there can be no doubt as to the jurisdiction of justices of the peace being exclusive of circuit courts, “ where the matter in controversy, exclusive of interest and costs, does not exceed fifty dollars,” by the amendment to said section of Januai’y 21st, 1860. (Myers’ Supplement to Revised Statutes, 154.) The circuit court, therefore, had not jurisdiction of this case, it being to recover on a note for fifty dollars; and it was erroneous to give judgment instead of dismissing the petition. Had it been for a sufficient sum to give the court juris*221diction, a service in Indiana, as provided in section 86, Civil Code, of a copy of the petition, summons, &c., authorized a personal judgment, as provided in section 87.
The judgment against Allen by default, he being no party to the record, but merely a garnishee, was erroneous ; but he has not appealed; and for this alone we could not reverse; but for the error first assigned the judgment must be reversed, with directions to dismiss the petition.